        Case 1:21-cr-00427-CJN Document 16-1 Filed 08/11/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                     August 10, 2021

VIA EMAIL AND USAFX

Laura Wyrosdick
Federal Defender Program
200 Theatre Building
629 Fourth Avenue
Louisville, KY 40202
Laura_Wyrosdick@fd.org


       Re:     United States v. Kurt Peterson.
               Case No. 21-cr-427

Dear Ms. Wyrosdick:

        Today I have made available to you additional preliminary discovery via the USAfx
portal in a folder named “U.S. v. Kurt Peterson, 21-cr-427.” Within that folder is a subfolder
named “2021-08-10 Production” that contains the following materials:

   •   A file folder named “Sensitive” that includes 9 files, all of which are designated
       “Sensitive” under the Protective Order entered on August 10, 2021 (Doc. 15):

File Name                                           Description                      Protective
                                                                                     Order
                                                                                     Designation
266O-LS-                                                                             SENSITIVE
3374791_0000004_1A0004296_0000001_Redacted.pdf     Tip Review
266O-LS-3374791_0000010.pdf                        Tip Review                        SENSITIVE
266O-LS-                                                                             SENSITIVE
3374791_0000010_1A0000001_0000001_Redacted.pdf     Tip Review
266O-LS-3374791_0000017_Import_Redacted.pdf        Kurt_Peterson_Face_Search         SENSITIVE
266O-LS-                                                                             SENSITIVE
3374791_0000017_1A0000005_0000001_Redacted.pdf     Kurt_Peterson_Name_Search
         Case 1:21-cr-00427-CJN Document 16-1 Filed 08/11/21 Page 2 of 2



266O-LS-                                                Peterson Ops Plan                 SENSITIVE
3374791_0000018_1A0000006_0000001_Redacted.pdf
266O-LS-3374791_0000028_Import.pdf                      Tip Review                        SENSITIVE
266O-LS-3374791_0000028_1A0000002_0000001.png           BOLO_313 Additional_Information   SENSITIVE
266O-LS-3374791_0000028_1A0000002_0000002.pdf           BOLO_313                          SENSITIVE


   •   A file folder named “Highly Sensitive” that includes 8 files, all of which are designated
       “Highly Sensitive” under the Protective Order entered on August 10, 2021 (Doc. 15):

File Name                                                 Description                     Protective
                                                                                          Order
                                                                                          Designation
0264 USCH 02 Upper House Door Interior - 2021-01-                                         HIGHLY
06_19h36min17s.mp4                                                                        SENSITIVE
0264 USCH 02 Upper House Door Interior-2021-01-                                           HIGHLY
06_14h55min07s.mp4                                                                        SENSITIVE
0264 USCH 02 Upper House Door Interior-2021-01-                                           HIGHLY
                                                         CCTV from U.S. Capitol
06_14h55min40s.asf                                                                        SENSITIVE
0267 USCH 02 Upper House Door Interior-2021-01-                                           HIGHLY
06_14h55min07s.mp4                                                                        SENSITIVE
0266 USCG 00 East Front House Door - 2021-01-                                             HIGHLY
06_19h37min40s.mp4                                                                        SENSITIVE
                                                                                          HIGHLY
266O-LS-3374791_0000015_Import,pdf                       Damage Cost Estimate             SENSITIVE
266O-LS-                                                                                  HIGHLY
3374791_0000016_1A0000004_0000001_PHYSICAL,pdf           Cover Page                       SENSITIVE
                                                                                          HIGHLY
266O-LS-3374791_0000032_Import,pdf                       Video Index                      SENSITIVE

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that the
defendant disclose prior statements of any witnesses defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant with materials relating to government witnesses.

        I will forward additional discovery as it becomes available. In the meantime, please let
me know if there are any categories of information that you believe are particularly relevant to
your client. If you have any questions, please feel free to contact me.

                                                          Sincerely,

                                                          /s/ Alison B. Prout
                                                          Alison B. Prout
                                                          Assistant United States Attorney
cc: Douglas Barker, Federal Defenders Office
                                                    2
